Citation Nr: 9908520	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-34 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to a higher rating for asthma, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1984 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from August and October 1997 RO rating decisions that 
increased the evaluation for asthma from 10 to 30 percent.  
The RO issued a statement of the case in December 1997.  The 
veteran submitted a substantive appeal in December 1997, and 
testified at a hearing in April 1998.


REMAND

The veteran's claim is plausible, and therefore well 
grounded.  However, having found that the veteran's claim is 
plausible does not end the Board's inquiry.  Rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

In order to establish a higher rating for a service-connected 
condition, the evidence must show symptoms of the condition 
which meet or more nearly approximate the criteria for higher 
ratings under the diagnostic codes in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.7 (1998).

The rating criteria applicable to the veteran's asthma 
condition contemplate the assignment of a 60 percent rating 
when the Forced Expiratory Volume in one second (FEV-1) is 
40- to 55-percent predicted, or; when the ratio of Forced 
Expiratory Volume in one second to Forced Expiratory Vital 
Capacity (FEV-1/FVC) is 40 to 55 percent, or; when the 
veteran makes at least monthly visits to a physician for 
required care of exacerbations, or; when the veteran is 
treated with intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids.  38 C.F.R. 
§ 4.97, Code 6602.

There must also be a contemporaneous medical examination in 
the claims folder.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Where the claim is for a condition cyclical in the 
manifestation of its symptoms, the examination must be 
conducted during an active stage of the disease.  Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994).


In this case, post-service medical records indicate that the 
veteran received treatment for his asthma at a VA medical 
facility and that his last pulmonary function test was done 
in March 1997 which preceded, by several months, the RO's 
increasing the disability evaluation assigned for the 
veteran's asthma condition to 30 percent.  The Board notes 
that the veteran, through his representative, has requested 
to undergo another pulmonary function test.

The veteran testified at a hearing in April 1998 that he is 
being treated for his asthma condition approximately three or 
four times per year by Dr. Hunter (a physician at the VA 
medical facility in Augusta, Georgia), and that one of his 
prescription medications is a steroid.  The veteran has also 
stated that his asthma condition worsens in the spring when 
the pollen first starts and again around October and November 
in cold weather.  A report from Dr. Hunter dated in September 
1997 is in the appellate record.  Reports of the veteran's 
ongoing treatment for asthma should be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).


To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:


1.  VA medical reports of the veteran's 
treatment for asthma since September 1997 
should be obtained from the medical 
facility in Augusta, Georgia.  Dr. Hunter 
should be asked to describe the nature of 
the veteran's treatment for asthma, 
including the approximate number of 
visits per year required to care for 
exacerbations; the types of medication 
currently prescribed; and whether the 
veteran is prescribed or treated with at 
least 3 intermittent courses of systemic 
corticosteroids per year.

2.  The veteran should be afforded a VA 
pulmonary function test to evaluate the 
severity of his asthma.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The pulmonary function test 
should be conducted during an active 
stage of the disease.  All clinical 
findings should be reported in detail, 
including those note above with regard to 
the criteria for a 60 percent rating for 
asthma.


3.  The RO should then review the 
veteran's claim for entitlement to a 
higher rating for his asthma condition.  
If action remains adverse to him, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.


The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 5 -


